Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 8 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Aug. 8 1775 5 oClock P.M.
May it Please your Excellency

This covers the Observation of yesterday & today—I would Inform your Excellency that—A considerable number of the Kings Troops removed from Bunker Hill & pitched their Tents Towards the point near where the Battle was Fought at Charlestown and Cannon Hauld downe & Placed there, I have Seen a Large number of Men & Horses transported from Boston to Charlestown yesterday and to Day, am fully of the mind that they are determined upon taking Possession of Greens Hill. and Think very Soon. I am unhappy being in Such a situation as that it would be out of my Power to prevent it nothwithstanding every thing Should be done, possable for us to do, famous Character follow Success, & Infamous one Retreats Let the case and Circumstances be allmost what they will[.] I would Humbl[y] Beg your Excellency to consider our Situation & Suffer me to propos⟨e⟩ a Sufficiant number of men here to mount a Picket Gua⟨rd⟩ Just behind the Top of the Hill to consist of 80 or 100 men ready at a moments warning to repell or Impede them in there Landing but with Pleasure I submit it to your much Better Judgment, the Result of which I shall rest Content with, And your Excelleny may rest assured that what ever is in my power I shall preform towards the Distruction of our Enemis. This From your Excellencis most Humbl & obedient Servnt

Loammi Baldwin Lieut. Colo.


P.S. I was on my way to Head Quarters this forenoon to report the Conduct of Capt. Lindseys Company & Met General Lee on

the road who Informed me that he had proceed[ed] to put the Capt. under arrest and also Confind two men that wore the most Culpable and that he did not Look upon it necessary for me to proceed as he Should go himself and acquaint your Exccelleny with his Proceedure.

